Case: 12-10114     Document: 00511964048         Page: 1     Date Filed: 08/21/2012



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 12-10114
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN GRAJEDA-GONZALEZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-163-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Juan Grajeda-Gonzalez raises
arguments that he concedes are foreclosed by United States v. Newson, 515 F.3d
374 (5th Cir. 2008), which held that the Government may decline to move for an
additional one-level reduction under United States Sentencing Guidelines
§ 3E1.1(b) based on the defendant’s refusal to waive his right to appeal. The
Government’s motion for summary affirmance is GRANTED, the Government’s
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.